Name: 2010/198/: Commission Decision of 6 April 2010 releasing Latvia from certain obligations to apply Council Directives 66/402/EEC and 2002/57/EC in respect of Avena strigosa Schreb., Brassica nigra (L.) Koch and Helianthus annuus L. (notified under document C(2010) 2042) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  technology and technical regulations;  marketing;  means of agricultural production;  European Union law;  Europe
 Date Published: 2010-04-07

 7.4.2010 EN Official Journal of the European Union L 87/34 COMMISSION DECISION of 6 April 2010 releasing Latvia from certain obligations to apply Council Directives 66/402/EEC and 2002/57/EC in respect of Avena strigosa Schreb., Brassica nigra (L.) Koch and Helianthus annuus L. (notified under document C(2010) 2042) (Only the Latvian text is authentic) (Text with EEA relevance) (2010/198/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 23a thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (2), and in particular Article 28 thereof, Having regard to the application submitted by Latvia, Whereas: (1) Directives 66/402/EEC and 2002/57/EC set out certain provisions for the marketing of cereal seed and seed of oil and fibre plants. Those Directives also provide that, subject to certain conditions, Member States may be wholly or partially released from the obligation to apply the provisions of those Directives in respect of certain species. (2) Latvia has applied for release from their obligations in respect of Avena strigosa Schreb., Brassica nigra (L.) Koch, and partially in respect of Helianthus annuus L. (3) The seed of Avena strigosa Schreb, Brassica nigra (L.) Koch and Helianthus annuus L. is not normally reproduced or marketed in Latvia. In addition, its economic importance in the abovementioned country is not significant. Due to climatic conditions, no production of seed of Helianthus annuus L. exists in Latvia; the seed for sowing is imported from other countries and the yield is used for feed purposes only. (4) As long as those conditions remain, the relevant Member State should be released from the obligation to apply the provisions of Directives 66/402/EEC and 2002/57/EC to the species in question. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Latvia is released from the obligation to apply Directive 66/402/EEC, with the exception of Article 14(1), in respect of the species of Avena strigosa Schreb. Article 2 1. Latvia is released from the obligation to apply Directive 2002/57/EC, with the exception of Article 17, in respect of the species of Brassica nigra (L.) Koch. 2. Latvia is released from the obligation to apply Directive 2002/57/EC, with the exception of Articles 17 and 22(1), in respect of the species of Helianthus annuus L. Article 3 This Decision is addressed to the Republic of Latvia. Done at Brussels, 6 April 2010. For the Commission John DALLI Member of the Commission (1) OJ 125, 11.7.1966, p. 2309. (2) OJ L 193, 20.7.2002, p. 74.